Mr. Chief Justice Shepard
delivered the opinion of the Court:
It is to be inferred from the recitals of the proceedings that the summary dismissal of the petition, in the absence of the petitioners, without setting the cause down for trial, was because there had been no replication to, or joinder of issue upon, the answers. This was claimed on the argument, and was not denied.
If this were a suit in equity, or an ordinary action at law, it would have been necessary for the petitioners to file a replication to the answers or a joinder of issue thereon, within the term and under the conditions prescribed in the equity and common-*137law rules of the supreme court of the District. Equity Rule 43 ; Common-Law Rules 29 and 30.
It is not necessary to inquire whether the notice had been given of the filing of answers, or the given time for replication or joinder of issue had expired.
This is not a proceeding in equity, but a special proceeding at law. Ormsby v. Webb, 134 U. S. 47-64, 33 L. ed. 805-812, 10 Sup. Ct. Rep. 478. As such, special rules governing the procedure have been promulgated by the supreme court of the District. By the second section of rule 6 it is declared that “it shall not be necessary in any case to file a replication, but the proceeding shall stand at issue as though a general replication had been filed.”
Under this rule the cause was at issue and should have been tried in regular order and in the regular way on the issues made by the pleadings.
Neither the merits of the cause nor the sufficiency of the pleadings is here involved.
Eor the reasons given, the judgment will be reversed, with costs, and the cause remanded with direction to vacate the order of dismissal and for further proceedings not inconsistent with this opinion. Reversed.
A motion for a modification of the opinion was overruled.